i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00295-CV

                   Greg A. MEUTH, Malissa K. Meuth, and Greg Meuth Auto Sales
                           d/b/a Quality Care Auto d/b/a Meuth Auto Sales,
                                              Appellants

                                                    v.

                              Charles PASTORINO and Transwest Texas,
                                            Appellees

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-09678
                              Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed:       July 9, 2008

DISMISSED

           Before the court is appellants’ motion for voluntary dismissal. Appellants’ motion to dismiss

is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs of appeal are taxed

against the appellants. See id. at (d).

                                                         PER CURIAM